UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 21, 2011 WESTSTAR FINANCIAL SERVICES CORPORATION (Exact name of Registrant as specified in its charter) North Carolina 000-30515 56-2181423 (State or other jurisdiction (Commission File Number) (IRS Employer Identification of incorporation) No.) 79 Woodfin Place, Asheville, North Carolina 28801-2426 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (828) 252-1735 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.01Completion of Acquisition or Disposition of Assets On January 21, 2011, the Registrant’s wholly-owned subsidiary, The Bank of Asheville, Asheville, North Carolina (the “Bank”), was closed by the North Carolina Office of the Commissioner of Banks and the Federal Deposit Insurance Corporation (the “FDIC”) was named receiver. No advance notice is given to the public when a financial institution is closed. As a result of the closure and pursuant to the Federal Deposit Insurance Act, the Registrant has lost all rights with respect to the issued and outstanding shares of the Bank’s common stock and such shares now have no value.The Registrant is no longer a bank holding company registered under the Bank Holding Company Act of 1956. The FDIC, acting in its capactiy as receiver, entered into a purchase and assumption agreement with First Bank, Troy, North Carolina, wherebyFirst Bank assumed all deposit liabilities and substantially all of the assets of the Bank.Each of the Bank’s five offices re-opened as offices of First Bank on January 24, 2011. ITEM 8.01Other Events. The disclosure contained under Item 2.01 of the Current Report on Form 8-K is incorporated into this Item 8.01 by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WESTSTAR FINANCIAL SERVICES CORPORATION By: /s/ Randall C. Hall Randall C. Hall Chief Executive Officer, President and Chief Financial Officer Dated:January 24, 2011
